IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 15, 2010
                                    No. 09-40856 c/w
                                     No. 09-40859                          Lyle W. Cayce
                                   Summary Calendar                             Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOEL MENDOZA-MATA,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:09-CR-331-1
                             USDC No. 1:08-CR-1194-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Defendant-Appellant
Joel Mendoza-Mata has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Mendoza-Mata has
not filed a response. Our independent review of the record and counsel’s brief
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 09-40856 c/w
                               No. 09-40859

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the consolidated APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                      2